UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 Form 10-Q/A (Mark one) x Quarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 o Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-54345 SMSA Dallas Acquisition Corp. (Exact name of registrant as specified in its charter) Nevada 27-4663596 (State of incorporation) (IRS Employer ID Number) 12890 Hilltop Road, Argyle, TX 76226 (Address of principal executive offices) (972) 233-0300 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES x NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES oNO x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): YES xNO o State the number of shares outstanding of each of the issuer's classes of common equity as of the latest practicable date:July 29, 2011: 530,612 Transitional Small Business Disclosure Format (check one):YES oNO x EXPLANATORY NOTE The purpose of this Amendment No. 1 to SMSADallas Acquisition Corp.’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2011, filed with the Securities and Exchange Commission on August 8, 2011, is solely to furnish Exhibit 101 to the Form 10-Q and make conforming changes to Item 6. Exhibits.Exhibit 101 provides the financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other substantive changes have been made to the Form 10-Q.This Amendment does not reflect events that may have occurred subsequent to the original filing date. Item 6 - Exhibits 31.1 Certification pursuant to Section 302 of Sarbanes-Oxley Act of 2002(incorporated by reference to Exhibit 31.1 of the Quarterly Report on Form 10-Q filed with the Commission on August 8, 2011). 32.1 Certification pursuant to Section 906 of Sarbanes-Oxley Act of 2002 (incorporated by reference to Exhibit 32.1 of the Quarterly Report on Form 10-Q filed with the Commission on August 8, 2011). 101 Interactive data files pursuant to Rule 405 of Regulation S-T. SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SMSA Dallas Acquisition Corp. Dated:September 6, 2011 /s/ Timothy P. Halter Timothy P. Halter President, Chief Executive Officer, Chief Financial Officer and Sole Director
